                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             STATESBORO DIVISION



 JESSE GUNTER ANDERSON,JR.,

               Plaintiff,                                CIVIL ACTION NO.: 6:17-cv-148


        V.



 SGI. TARVER,

               Defendant.




                                         ORDER


       After an independent and de novo review ofthe entire record, the undersigned concurs with

the Magistrate Judge's Report and Recommendation, doc. 17. Plaintiff did not file Objections to

the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge's Report and Recommendation as

the opinion of the Court. The Court DISMISSES without prejudice Plaintiffs Complaint based

on his failure to follow this Court's Order and failure to prosecute, DENIES as moot Defendant's

Motion to Dismiss, DIRECTS the Clerk of Court to CLOSE this case and enter the appropriate

judgment of dismissal, and DENIES Plaintiff informa panperis status on appeal.

       SO ORDERED,this (^^^av of March, 2020.


                                     J. RA^D^HALL,/chief JUDGE
                                     UNITED^TATES DISTRICT COURT
                                              ^RN DISTRICT OF GEORGIA
